Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer for pending reference Application Number 16007284 was filed on 02/21/2020 and approved on 02/24/2020.
Terminal Disclaimer for prior patent Number 10157504 was filed on 02/21/2020 and approved on 02/24/2020.

Allowable Subject Matter
Claims 21, 23-40 are allowed.
The following is a statement of reasons for the indication of allowable subject
matter:
Regarding Clam 21, it recites “A computer-implemented method for generating an augmented reality image, the method comprising:
receiving an image depicting a real scene;
receiving a selection of a virtual object;
receiving a selection of a position on the image, the selected position corresponding to the selected virtual object; and
storing an augmented reality image comprising:
the received image; wherein: the selected virtual object; and the selected position, the selected virtual object is overlaid on the image at the selected position; and
storing the augmented reality image comprises storing the augmented reality image in association with a user account in response to a request to use the augmented reality image as a security feature for the user account.” in the context of claims 21.
Nguyen et al ("Personalized Image-based User Authentication using Wearable
Cameras.", 2016), abstract, the article describes a personalized user authentication
method. The proposed algorithm generates provisional image-based passwords, which
benefit a variety of purposes such as unlocking a mobile device or fallback authentication. First, representative frames are extracted from the egocentric videos.
Then, they are split into distinguishable segments. The whole process aims to retain
memorable images to form the authentication challenges.
Page 4, col 1, par 5, our framework described in Section Ill takes egocentric
videos and exports images, which are split into different contexts along the timeline.
These contexts are related to the wearer's activities or locations. We suggest four
authentication schemes where the output images can be employed as shown in Figure
3 (A sequence of challenges may appear consecutively to harden the challenge).
Kim et al (US20120162257), abstract, a authentication method for providing
augmented reality (AR) information includes acquiring an image of a real-world
environment including a target object; identifying the target object in the acquired image;
requesting data related to the target object to a server; receiving encoded data related
to the target object from the server; authenticating the encoded data; and outputting the
authenticated data as AR information.
[0049-0050], FIG. 4 is a flowchart illustrating an authentication method for

example, if image data is an image acquired in a museum, the target object may be a
statute or an artifact included in the acquired image. The image data or the image may
also include auditory data. In operation 420, the terminal transmits a signal to request
data related to the target object to a server. The signal to request data related to the
target object may include characteristic information related to the target object. The
characteristic information may include an edge, a color, a contrast of the target object
and/or other identifying information. Characteristic information may also include marker based object information including a Quick Response (QR) code.
Gordon et al (US20170318019), abstract, the invention describes method for
account access authentication, including computing device, or other resource using
gaze tracking. A gaze based password may be established by prompting a user to
identify multiple gaze targets within a scene. The gaze-based password may be used to
authenticate the user to access the resource. In some examples, when the user attempts to access the resource, the scene may be presented on a display. In some
examples, the scene may be a real-world scene including the user's real-world
surroundings, or a mixed reality scene. The user's gaze may be tracked while the user
is viewing the scene to generate login gaze tracking data. The login gaze tracking data
may be compared to the gaze-based password and, if the login gaze tracking data satisfies the gaze-based password, the user may be authenticated to access the
resource.
The prior art of record either alone or in combination fails to teach or suggest the
above quoted limitation of Claim 21. Therefore, Claim 21 is allowable over prior art;
Claims 23-33 depend from Claim 21 with respective additional limitations.
Therefore, claims 23-33 are allowable over prior art.
Claim 34 is similar in scope as Claim 21 and thus is also allowable over prior art.
Claims 35-39 depend from Claim 34 with respective additional limitations.
Therefore, claims 35-39 are allowable over prior art.
Claim 40 is similar in scope as Claim 21 and thus is also allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Xin Sheng/           Primary Examiner, Art Unit 2611